EXAMINER’S COMMENT

Withdrawn Rejections
The rejection of claims 1, 22-27 and 29-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s arguments.

Election/Restrictions
Claim 1 is allowable. Claims 6 and 8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VIII as set forth in the Office action mailed on February 15, 2018, is hereby withdrawn and claims 6 and 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 6, 8, 22-27, 29-37 and 39-40 are allowed.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 6, 8, 22-27, 29-37 and 39-40 are deemed free of the prior art, due to the failure of the prior art to teach or suggest a method comprising delivering a Tobacco Rattle Virus RNA2 (TRV2) T-DNA vector comprising a pea early browning virus (PEBV) promotor operably linked to a nucleic acid sequence encoding a single guide RNA (sgRNA) and a Tobacco Rattle Virus RNAI (TRV1) T-DNA vector to one or more plant cells of a whole transgenic plant, and expression thereof to form recombinant Tobacco Rattle Virus, and allowing recombinant Tobacco Rattle Virus infection of, and sgRNA expression in, one or more germline cells of the plant expressing a heterologous Cas endonuclease from a stably integrated genomic construct encoding the Cas endonuclease, wherein the sgRNA and Cas endonuclease form a complex and introduce a single or double strand break at a target site in the genome of the germline cell or cells leading to a heritable genomic modification. 
The closest prior art identified is Voytas et al., U.S. Patent Application Publication No. 2015/0167000, published Jun. 8, 2015, of record. While Voytas et al. generally teach the use of a plant virus such as a tobravirus that may be a tobacco rattle virus (TRV) to deliver a nucleic acid sequence encoding a guide RNA to a plant cell, Voytas et al. do not, alone or in combination with the prior art, specifically teach or suggest the use of a Tobacco Rattle Virus RNA2 (TRV2) T-DNA vector comprising a pea early browning virus (PEBV) promotor operably linked to a nucleic acid sequence encoding a single guide RNA (sgRNA) to deliver a nucleic acid sequence encoding a guide RNA to a plant cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662